DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Terminal disclaimer submitted on 10/22/2021 has been considered.

Allowable Subject Matter
Claims 1-6, 8-10, 12-15, 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1, 12, and 17: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a display device comprising a display panel  and a back cover which supports the display panel, a printed circuit board which is electrically connected to the flexible film and disposed on the rear surface of the first back cover; and a roller around which the display panel and the first back cover are wound or unwound, wherein the roller has a cylindrical shape in which a part of an outer circumferential surface is configured by a first flat portion and a second flat portion and the remaining part of the outer circumferential surface is configured by a curved portion, and wherein first and second bottom surfaces of the cover unit configure a plane which 
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a display device comprising a display panel  and a back cover which supports the display panel, a printed circuit board which is electrically connected to the flexible film and disposed on the rear surface of the first back cover; and a roller around which the display panel and the first back cover are wound or unwound, wherein the roller has a cylindrical shape in which a part of an outer circumferential surface is configured by a first flat portion and a second flat portion and the remaining part of the outer circumferential surface is configured by a curved portion, wherein the cover unit includes a first cover unit and a second cover unit, and wherein the first cover unit includes: a first cover plate in which one surface has a convex shape and a first bottom surface configures a plane to correspond to the first flat portion of the roller; and a first base plate disposed to correspond to the first bottom surface of the first cover plate. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a display device comprising a display panel  and a back cover which supports the display panel, a printed circuit board which is electrically connected to the flexible film and disposed on the rear surface of the first back cover; and a roller around which the display panel and the first back cover are wound or 
Regarding claims 2-6 and 8-10, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Regarding claims 13-15, these claims are allowed based on their dependence on the allowable independent claim 12 discussed above.
Regarding claim 18, this claim is allowed based on their dependence on the allowable independent claim 17 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841


	
	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800                                                                                                                                                                                             	11/03/2021